Name: Decision of the EEA Joint Committee No 56/96 of 28 October 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: labour market;  cooperation policy;  European construction;  information and information processing;  economic geography
 Date Published: 1997-02-27

 27.2.1997 EN Official Journal of the European Communities L 58/50 DECISION OF THE EEA JOINT COMMITTEE No 56/96 of 28 October 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1) is part of Annex V to the Agreement; Whereas Commission Decision 93/569/EEC of 22 October 1993 on the implementing of Council Regulation (EEC) No 1612/68 on freedom of movement of workers within the Community as regards, in particular, a network entitled Eures (European Employment Services) (2) was incorporated into Annex V to the Agreement by Decision of the EEA Joint Committee No 7/94 amending Protocol 47 and certain Annexes to the EEA Agreement (3); Whereas certain preparations have been made to allow for EFTA States' financial contribution and participation in the Eures system; Whereas the modalities for EFTA States' participation, and in particular their financial contribution, should be governed by the relevant provisions laid down in Article 81 of the Agreement; Whereas it appears appropriate to extend the cooperation between the Contracting Parties by including the European Employment Services network (Eures); Whereas Protocol 31 to the Agreement should therefore be amended in order to provide the modalities for the participation of EFTA States and to allow for the strengthened cooperation within the field of employment to start as from 1 January 1996, HAS DECIDED AS FOLLOWS: Article 1 The following Article shall be added to Protocol 31 of the Agreement: Article 15 Employment 1. Cooperation in the field of employment shall be strengthened by participation of the EFTA States in the European Employment Services network (Eures). The EFTA States shall participate, as from 1 January 1996, in all the various activities of the Community under Eures including exchange of information, meetings of experts, seminars, conferences and other related events. 2. The EFTA States shall contribute financially to the activities referred to in paragraph 1 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall participate fully in the working party and other bodies which assist the Commission in the management, development and implementation of the activities related to the Eures network. 4. Paragraphs 1 to 3 above shall not apply to Liechtenstein before 1 January 1998. Thereafter they shall apply to Liechtenstein subject to the result of the joint review to which reference is made in Article 9 of Protocol 15 of the Agreement. Article 2 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1996. For the EEA Joint Committee H. HAFSTEIN The President (1) OJ No L 257, 19. 10. 1968, p. 2. (2) OJ No L 274, 6. 11. 1993, p. 32. (3) OJ No L 160, 28. 6. 1994, p. 1.